Citation Nr: 1605736	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for left knee retropatellar pain syndrome (left knee disability) on the basis of limitation of flexion.

4.  Entitlement to a compensable disability rating for a left knee disability on the basis of recurrent subluxation or lateral instability prior to February 10, 2010, and a disability rating in excess of 10 percent on and after February 10, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain residuals (right ankle disability).  

6.  Entitlement to service connection for residuals of a traumatic brain injury.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A February 2007 rating decision denied entitlement to service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the February 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for bilateral hearing loss.

3.  Throughout the pendency of the appeal, the Veteran's left knee disability was manifested by flexion of the knee to no less than 100 degrees with painful motion of the joint.

4.  Prior to February 10, 2010, the Veteran's left knee disability was not productive of lateral instability or recurrent subluxation; on and after February 10, 2010, the Veteran's left knee disability was productive of a slight impairment based on lateral instability.

5.  Throughout the pendency of the appeal, the Veteran's right ankle disability has been productive of moderate limited motion.

6.  The probative, competent evidence does not demonstrate that the Veteran has current residuals of a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303 (2015). 

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of flexion have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5024-5260 (2015).

4.  The criteria for a compensable disability rating for a left knee disability on the basis of recurrent subluxation or lateral instability prior to February 10, 2010, and a disability rating in excess of 10 percent on and after February 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).

6.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An August 2008 letter satisfied the duty to notify provisions with respect to each of the claims decided herein, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. Ap. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in October 2008 and February 2011 in connection with his increased rating claims.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal. 38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Veteran underwent VA examination in connection with his claim for entitlement to service connection for a traumatic brain injury in November 2008.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the claims decided herein.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

The Veteran's claim for entitlement to service connection for bilateral hearing loss was originally denied in a February 2007 rating decision and was not appealed.  Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the February 2007 rating decision, nor did he file a timely appeal to the February 2007 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In a January 2009 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the February 2007 denial was the RO's finding that the evidence demonstrated that the Veteran had normal hearing in the right ear, and that a left ear hearing loss pre-existed and was not aggravated by the Veteran's service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 2007 rating decision that addresses these bases or provides another theory of entitlement.

Evidence submitted and obtained since the February 2007 rating decision includes three VA examinations as well as lay statements and medical records.  This evidence is both "new," as it has not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it alleges that the Veteran has bilateral hearing loss related to active duty.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.
Increased Ratings - General

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating - Left Knee Disability

Throughout the period on appeal, the Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5024-5260, reflecting the disease (tenosynovitis) and the residual condition or basis of the rating (limitation of flexion of the leg; the rating is based on painful motion of the joint.  See 38 C.F.R. §§ 4.27, 4.59 (2015); Burton, 25 Vet. App. 1.  On and after February 10, 2010, the Veteran's left knee disability is also rated as 10 percent disabling under Diagnostic Code 5257 based on instability.

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, locking, removal, or dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.
Other diagnostic codes which may apply to the knees include:

Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260, which addresses limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Prior to February 10, 2010

As the Veteran's increased rating claim was received in July 2008, the relevant period for consideration is from July 2007.  38 C.F.R. § 3.400 (2015).  Treatment records throughout this period reflect complaints of chronic knee pain, particularly with kneeling, as well as a stable joint with a good range of motion noted on several occasions.  The Veteran also complained of some popping in the joint.

The Veteran underwent VA examination in connection with his claim in October 2008.  The Veteran reported experiencing left knee pain with weakness, stiffness, swelling, heat, and instability.  He noted increased pain with prolonged standing, going up stairs, or kneeling, lasting three to four hours and easing with change of positions.  Flare-ups were noted, but did not result in additional limitation of motion or functional impairment.  The Veteran did not rely on the use of a crutch, brace, or cane.  The Veteran's ranges of motion were from 0 to 130 degrees.  Pain was noted on flexion from 100 to 130 degrees, with no pain from 0 to 100 degrees.  Pain was noted on extension from 30 to 0 degrees, with no pain from 90 to 30 degrees.  Repetitive use testing was conducted with no additional limitation of motion.  No weakness or tenderness was noted.  The examiner found no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner specifically found that, upon testing, the Veteran had normal stability.  The Veteran had a normal gait without functional limitations, and there was no evidence of ankylosis.  The examiner noted that the left knee disability had no effect on the Veteran's occupation, as he was able to work through any pain.

The Veteran's left knee disability is assigned a 10 percent disability rating under Diagnostic Code 5024-5260 prior to February 10, 2010, on the basis of painful motion of the joint.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  In order to warrant a higher disability rating of 20 percent under this diagnostic code, the evidence would have to demonstrate flexion limited to 30 degrees or more.  Upon review, the Board finds that the evidence demonstrates that at all times prior to February 10, 2010, the Veteran had flexion to at least 130 degrees, with pain beginning at 100 degrees.  As such, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5024-5260 is not warranted at any time prior to February 10, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024-5260.

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To warrant a disability rating based on limitation of extension, there would need to be evidence of limitation of extension to 10 degrees or more.  Because the range of motion findings during the appeal period discussed above show essentially normal extension, no additional rating is warranted under the schedular criteria for limitation of extension at any time prior to February 10, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Additionally, while the Veteran made subjective reports of instability, the VA examiner found no objective evidence of instability, and stability testing was normal.  As such, the Board finds no additional disability rating is warranted under Diagnostic Code 5257 for instability at any time prior to February 10, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Furthermore, because there is no evidence of ankylosis, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula at any time, a higher evaluation is not warranted under another diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261, 5262.  

From February 10, 2010

Treatment records on and after February 10, 2010, reflect that the Veteran continued to complain of chronic knee pain.  He underwent a VA General Medical examination in February 2010 and reported that his left knee was giving way and producing pain, and that his part-time job aggravated the joint.  He noted a constant aching pain with occasional swelling which was aggravated by cold weather.  He asserted that he had problems squatting, with his knee giving out and weakness in the joint.  The VA examiner noted tenderness to the medial and lateral knee joint, as well as decreased mobility and strength.  Upon range of motion testing, the Veteran was noted to have flexion to 100 degrees, with pain beginning at 90 degrees, and extension to 0 degrees with pain on motion.  No additional limitation was noted with repetition.  The examiner noted that the Veteran was working part time driving heavy machinery as well as attending school full time.  The examiner opined that there would be some limitation in what the Veteran was able to do related to his knee.

The Veteran again underwent VA examination in connection with his increased rating claim in February 2011.  He reported difficulty with activities involving his left knee, including pain going up and down stairs and swelling with prolonged standing and walking.  The examiner noted complaints of instability, giving way, pain, stiffness, and weakness.  There was no indication of incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran reported severe flare-ups occurring weekly and lasting for hours, with precipitating factors including kneeling and prolonged standing for more than two hours.  The examiner noted a normal gait, with some indication of abnormal weight bearing.  The Veteran had crepitus, tenderness, mild medial/lateral instability, weakness, and guarding of movement.  Range of motion testing reflected flexion from 0 to 130 degrees with normal extension.  There was objective evidence of pain with active motion.  Additionally, there was pain on repetition but no additional limitation of motion.  The Veteran indicated that he was employed full time, but felt that he had increased absences due to his knee.  Imaging tests conducted in February 2011 were noted to be normal.  

The Veteran's left knee disability continues to be assigned a 10 percent disability rating under Diagnostic Code 5024-5260 on and after February 10, 2010, reflecting painful motion of the joint. See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  In order to warrant a higher disability rating of 20 percent under this diagnostic code, the evidence would have to demonstrate flexion limited to 30 degrees or more.  Upon review, the Board finds that the evidence demonstrates that at all times on and after February 10, 2010, the Veteran had flexion to at least 100 degrees, with pain beginning at 90 degrees.  As such, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5024-5260 is not warranted at any time during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024-5260.

Additionally, the Veteran has been assigned an additional 10 percent disability rating for the left knee on and after February 10, 2010, under Diagnostic Code 5257 for slight instability.  In order to warrant a higher disability rating under Diagnostic Code 5257, the evidence would have to demonstrate a moderate or severe impairment.  Upon review, the Board finds that the evidence does not demonstrate a moderate or severe impairment at any time on or after February 10, 2010.  The February 2010 VA examiner did not note any instability or subluxation, and the February 2011 VA examiner reported mild medial/lateral instability As such, the Board finds that the evidence best reflects a slight impairment as contemplated by the rating criteria and, as such, a disability rating in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additionally, because the range of motion findings during the appeal period discussed above show normal extension, a disability rating is not warranted under the schedular criteria for limitation of extension.  Because there is no evidence of ankylosis, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261, 5262; see also Schafrath, 1 Vet. App. 589.

Increased Rating - Right Ankle Disability 

The Veteran's right ankle disability is rated under Diagnostic Code 5271 for limited motion of the ankle.  Under Diagnostic Code 5271, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Initially, the medical evidence does not demonstrate, and the Veteran has not asserted, that his right ankle disability is productive of ankylosis, malunion, or astragalectomy.  As such, Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable and will not be discussed further.  See 38 C.F.R. § 4.71a.

As the Veteran's increased rating claim was received in July 2008, the relevant period for consideration is from July 2007.  Treatment records during the pendency of the appeal note complaints of right ankle pain.

The Veteran first underwent VA examination in connection with his increased rating claim in October 2008.  He reported right ankle pain with weakness, swelling, instability, and lack of endurance.  He did not report experiencing flare-ups.  Range of motion testing reflected dorsiflexion to 10 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The examiner noted pain at the end of each range of motion, with no pain from 0 degrees to the end.  There was no additional limitation of motion upon repetitive-use testing. 

Upon VA General Medical examination in February 2010, the Veteran reported a constant ache in the right ankle joint with popping and weakness as well as occasional periods of the joint rolling out.  Range of motion testing reflected dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees.  The examiner reported that there was no pain on motion and no additional limitation.  Furthermore, the examiner noted that the Veteran's right ankle disability would have no effect on his occupation.

The Veteran again underwent VA examination in connection with his increased rating claim in February 2011.  He reported some trouble driving a tow truck for work for more than one hour due to ankle pain.  Pain, stiffness, decreased speed of joint motion, swelling, and tenderness were noted.  Range of motion testing reflected dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner stated that there was objective evidence of pain with no additional limitation on repetition.  The Veteran reported severe weekly flare-ups lasting for hours, precipitated by prolonged standing for more than two hours or driving for more than one hour.  

Based on the evidence, the Board does not find that the Veteran's right ankle disability more closely approximated a rating in excess of 10 percent for the period on appeal.  As described, the evidence reflects that the Veteran at worst had dorsiflexion to 10 degrees and plantar flexion to 40 degrees during this period.  In fact, in February 2010 and February 2011 the Veteran's ranges of motion were normal.  There is no evidence of ankylosis, malunion, or astragalectomy.  As such, a higher rating is not warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5071.

Other Rating Considerations

As previously noted, when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. 202.  Although VA examiners noted that the Veteran had some pain upon repetitive-use, the evidence does not demonstrate that repetitive-use has resulted in a more limited range of motion of the knee or ankle at any time.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

The Board acknowledges the Veteran's competent lay statements describing his symptoms, including flare-ups, and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements regarding his knee and ankle pain and symptoms.  For all the periods on appeal, the Board has also based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

The Board has considered the benefit of the doubt doctrine with respect to the Veteran's increased rating claims.  However, as the preponderance of the evidence is against the claims for disability ratings in excess of those already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's left knee and right ankle disabilities are evaluated as musculoskeletal disabilities, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5271.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee and right ankle disabilities during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection - Traumatic Brain Injury

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (2015); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserts that he incurred a traumatic brain injury in service and suffers from residuals.  Specifically, he has reported that he was struck in the left side of the head with a wrench during active duty.

After review, the Board finds that the medical evidence of record does not demonstrate that the Veteran has current residuals of a traumatic brain injury.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (2015); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that a veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

With respect to the medical evidence, the Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The record reflects that the Veteran tested positive during a traumatic brain injury screening in September 2007.  The Veteran reported that he was not diagnosed as having a traumatic brain injury during deployment, but that he had experienced a fall after which he was dazed, confused, and "saw stars."  He stated that balance problems and dizziness began or got worse following the fall, and that he had experienced those symptoms in the past week.  Following the screening, he was evaluated in July 2008.  At that point, the Veteran reported that he had been hit on the head by a wrench and had experienced loss of consciousness for five minutes.  He complained of memory difficulty.  The examining clinician noted that there was an impression of a head injury with cognitive deficits, and ordered follow-up imaging.  An October 2008 CT scan was noted to show no acute intracranial process.  There was a small area of decreased density in the area of the right sylvian fissure which was noted to possible represent a normal variation, although a small area of encephalomalacia could not be excluded.  

In November 2008, the Veteran underwent VA examination in connection with his claim.  He again related that he had been struck in the head by a wrench.  The examiner noted that the Veteran's service treatment records reflected that the Veteran had tenderness above the left ear with a laceration as a result of the incident, but there was no documentation of loss of consciousness.  The Veteran was referred to an ear, nose, and throat clinic subsequent to the incident where he was ultimately diagnosed with a "temporal bonk."  He was not sent for x-rays or other imaging, which the examiner notes would have been appropriate had the Veteran lost consciousness.  Temporary hearing loss was noted due to swelling from the trauma.  The examiner reviewed the recent CT scan and found it to be normal.  A mental status examination was conducted and the Veteran was alert and oriented, and his recent and remote memory were intact with a good fund of knowledge.  The examiner completed other physical testing, and concluded there was no evidence of a traumatic brain injury.  The examiner noted that no studies had been conducted at the time of the initial trauma that would have been consistent with a serious head trauma.  Additionally, there was no documentation of any treatment over the ten years following the initial trauma.  The examiner opined that there was no evidence to relate the Veteran's complaint of memory problems to the initial trauma.

Upon review, the Board affords the September 2007 traumatic brain injury screening and the July 2008 evaluation little probative weight.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  The September 2007 screening is a preliminary tool based on subjective questioning to identify those who need to undergo further testing, rather than a diagnostic tool.  As such, it does not contain a fully-reasoned medical opinion.  With respect to the July 2008 evaluation, the examiner noted an impression of head injury with cognitive deficits based primarily on the Veteran's subjective complaints with no additional testing.  Additionally, the July 2008 evaluation did not provide a medical rationale as to how the impression was reached.

Conversely, the Board affords the November 2008 VA examination and opinion significant probative weight.  The examiner reviewed the Veteran's medical history and lay statements, and conducted physical testing.  Additionally, the November 2008 examiner reviewed the diagnostic imaging conducted in October 2008 and provided a thorough rationale for the opinion expressed that there was no indication of a traumatic brain injury.  See Nieves-Rodriguez, 22 Vet. App. 295.


The Board has also reviewed the Veteran's VA medical records, which indicate reports of memory difficulty and suspected head injury.  Additionally, the Board has considered the Veteran's assertions.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion concerning the course or etiology of residuals of a traumatic brain injury.  See Barr v, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion regarding whether residuals of a traumatic brain injury exist would not constitute competent medical evidence and would lack probative value.  

Based on a review of the medical evidence, the Board finds that the probative, competent evidence does not demonstrate that the Veteran has a current, chronic, disability due to residuals of a traumatic brain injury.  The Veteran's primary complaint is of memory difficulty, and mild memory loss has been noted as a symptom of the Veteran's service-connected posttraumatic stress disorder (PTSD).  Additionally, the Board notes that the Veteran did not complain of or seek treatment for residuals of a traumatic brain injury until after the positive screening in September 2007.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  There is also no competent evidence of a disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Without evidence of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the elements of service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the claim is granted.

Entitlement to a disability rating in excess of 10 percent for a left knee disability based on limitation of flexion is denied.

Entitlement to a compensability disability rating for a left knee disability based on instability prior to February 10, 2010, and a disability rating in excess of 10 percent on and after February 10, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for a right ankle disability is denied.  

Entitlement to service connection for residuals of a traumatic brain injury is denied.


REMAND

Service Connection - Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss related to his active duty service.  He underwent VA examination in connection with his claim in April 2006, February 2010, January 2013, and July 2013.  The April 2006 examiner opined that the Veteran's hearing loss was not likely related to his military service because there was no significant change in hearing during service.  The February 2010 examiner only provided an opinion with respect to the effect of the Veteran's hearing loss on his employability.  The January 2013 VA examiner indicated that an opinion could not be provided without resorting to mere speculation because the Veteran's claims file had not been made available for review.  Finally, the July 2013 examiner opined that any hearing loss was less likely than not related to service because there was no threshold shift during service. 
Upon review, the Board finds the VA opinions of record to be inadequate for purposes of determining service connection.  The two opinions which comment on the etiology of any hearing loss, the April 2006 and January 2013 opinions, rely on the lack of threshold shift during service.  However, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, there is no medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his hearing loss.  

Furthermore, the Veteran's enlistment examination appears to show disabling hearing loss, as defined by VA, in the left ear.  See 38 C.F.R. § 3.385 (2015).  However, none of the opinions of record have addressed whether the Veteran may have had hearing loss in either which pre-existed service, and whether any pre-existing hearing loss may have been aggravated by service.  Thus, remand is warranted in order to obtain an additional examination and opinion.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

TDIU

The Veteran has asserted a claim for entitlement to a TDIU.  However, the record remains unclear as to the extent of the Veteran's unemployability.  Specifically, throughout the pendency of the appeal subsequent to the filing of his TDIU claim in January 2010, the Veteran has at various times indicated that he has a least some type of employment.  For example, upon VA examination in February 2010, he stated that he worked part time driving heavy machinery and was a full-time student.  Upon VA examination in February 2011, he indicated that he was driving a tow truck for work.  Furthermore, in a December 2013 statement the Veteran reported that he was employed driving a truck, but had missed up to 35 days from work in 2013.  The only documentation of record regarding the Veteran's employment is a VA Form 21-4192 from Todd Charter Services indicating that the Veteran stopped working for that company in November 2009 because the company had cut back.  As there is insufficient evidence of record to determine when and to what extent the Veteran has been unemployed, the Board finds that remand is necessary in order to obtain more information, to include documentation of the Veteran's income throughout the period on appeal.

Additionally, when the Veteran underwent a VA General Medical examination in February 2010 the examiner indicated that the Veteran was currently participating in vocational rehabilitation through VA.  However, records of such rehabilitation are not of record.  As any such records are likely to have direct bearing on the Veteran's claim for entitlement to a TDIU, the Board finds remand is warranted to obtain any extant vocational rehabilitation records.

Furthermore, the record does not include a recent, competent, medical opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience; while the February 2010 examiner opined on the Veteran's employability, the opinion did not take into consideration the Veteran's vocational rehabilitation records.  As a result, the Board finds that remand for a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from April 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from April 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any bilateral hearing loss.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss began in service, was caused by service, or is otherwise related to active duty service.  

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

If, and only if, the examiner is of the opinion that hearing loss in either ear is not "at least as likely as not" related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any hearing loss in either ear pre-existed active duty service.  If it is found that any hearing loss pre-existed active duty, the examiner should specify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing hearing loss, if found, was not aggravated during active duty, and the examiner should identify the evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  To the extent that they exist, obtain and associate with the record VA vocational rehabilitation records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  The RO should complete all additional evidentiary development necessary to adjudicate the claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's income throughout the period on appeal and his complete educational and occupational history.

5.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, including tinnitus, left knee retropatellar pain syndrome, right ankle sprain residuals, and PTSD, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

6.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


